DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 16/228,179 filed on 29 October 2021.
Claims 1-20 have been previously canceled.
Claims 21, 30, and 39 have been amended. 
Claims 21-40 are pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 21-40 stand rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Applicant argues that similar to the claims in Bascom, the claims at issue are patent-eligible.

Examiner respectfully disagrees as the rejected claims do not adhere to the same fact pattern seen in the BASCOM case. 

In the decision regarding BASCOM, while the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly 

The elements of the instant process, when taken alone, each execute in a manner routinely and conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method.  Applicant’s argument is therefore unpersuasive.

Applicant argues that the amended features of the claim comprising “providing a first interface that prompts the first payment facilitator to enter first payment settlement rules for the first sub-merchant”; “receiving the first payment settlement rules from the first payment facilitator via the first interface”; “… processing a first payment transaction for a first initial amount of funds originating with the first sub-merchant according to the first payment settlement rules, the first initial amount of funds being deposited into an aggregate account”; … “providing a second interface that prompts the second payment facilitator to enter second payment settlement rules for the second sub-merchant”; “receiving the second payment settlement rules from the second payment facilitator via the second interface”; “recite an improvement to technology related to routing resources during transaction processing, and an improvement in the technical field of resource routing and transaction processing”.

Examiner respectfully disagrees. The additional elements of the claim such as a first interface and second interface, first and second payment settlement rules, represent the use of a computer using mere instructions as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating transaction and/or service fee processing of a created financial account associated with a payment facilitator while using rules and/or instructions to carry out the steps recited. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claims 21, 30, and 39 as amended, recite “providing a first interface that prompts the first payment facilitator to enter first payment settlement rules for the first sub-merchant; receiving the first payment settlement rules from the first payment facilitator via the first interface; … providing a second interface that prompts the second payment facilitator to enter second payment settlement rules for the second sub-merchant; receiving the second payment settlement rules from the second payment facilitator via the second interface …”. However, the limitation features comprising “a first interface, a second interface, first payment facilitator, second payment facilitator, first interface that prompts the first payment facilitator to enter first payment settlement rules, second interface that prompts the second payment facilitator to enter second payment settlement rules” that are being claimed, are not found and/or not described in the specification in the manner that is currently being claimed. 

As the amended limitations appear to be new matter, Applicant is requested to amend or cancel the claimed features or indicate where in the specification the recited subject matter may be found.

Claims 22-29, 31-38, and 40  are rejected based upon their dependency upon one of rejected independent claims 21, 30, and 39. 

Claim Rejections – 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent claim 21 is directed towards facilitating transaction and/or service fee processing of a created financial account associated with a payment facilitator in an automated manner ,involving steps which are nothing more than merely storing, receiving (collecting), comparing, transmitting, processing data and/or information associated with a financial (e.g., payment) transaction, but for the recitation of computer-related components.  Claim 21 is directed to the abstract idea of service fee processing associated with a transaction (e.g., settlement, payments) while using rules and/or instructions to carry out the steps recited, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 21 recites: “creating a first merchant account …, wherein the first merchant account is associated with a first payment facilitator; associating the first merchant account with a first settlement account held by a first financial institution; creating a first sub-merchant account …, the first sub-merchant account associated with a first sub-merchant of the first payment facilitator, wherein the first payment facilitator charges the first sub-merchant a first payment facilitation fee to facilitate payment processing on behalf of the first sub- merchant; associating the first sub-merchant account with a second settlement account held by a second financial institution; … the first payment facilitator to enter first payment settlement rules for the first sub-merchant; receiving the first payment settlement rules from the first payment facilitator …; subsequent to creating the first merchant account and the first sub-merchant account, processing a first payment transaction for a first initial amount of funds originating with the first sub-merchant according to the first payment settlement rules, the first initial amount of funds being deposited into an aggregate account; creating a second merchant account …, wherein the second merchant account is associated with a second payment facilitator; associating the second merchant account with a third settlement account held by a third financial institution; creating a second sub-merchant account …, the second sub-merchant account associated with a second sub-merchant of the second payment facilitator, wherein the second payment facilitator charges the second sub-merchant a second payment facilitation fee to facilitate payment processing on behalf of the second sub-merchant; associating the second sub-merchant account with a fourth settlement account held by a fourth financial institution; … the second payment facilitator to enter second payment settlement rules for the second sub-merchant; receiving the second payment settlement rules from the second payment facilitator …; subsequent to creating the second merchant account and the second sub- merchant account, processing a second payment transaction for a second initial amount of funds originating with the second sub-merchant according to the second payment settlement rules, the second initial amount of funds being deposited into the aggregate account; distributing the first payment facilitation fee from the aggregate account into the first settlement account; distributing the second payment facilitation fee from the aggregate account into the third settlement account; distributing first remaining funds from the aggregate account into the second settlement account, wherein the first remaining funds is the first initial amount of funds minus the first payment facilitation fee; and distributing second remaining funds from the aggregate account into the fourth settlement account, wherein the second remaining funds is the second initial amount of funds less the second payment facilitation fee …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Facilitating the creation and/or opening of a financial account for use with a financial-related transaction (e.g., settlement, payments) is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l.). Because the claim is directed to the performance of economically related (e.g., financial) transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Using settlement and routing rules and/or instructions in order to facilitate transaction payment processing associated with a merchant account falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a computer-related device – nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a payment processing platform, processor, computer interface, data storage device, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating transaction and/or service fee processing of a created financial account associated with a payment facilitator while using rules and/or instructions to carry out the steps recited.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating transaction and/or service fee processing of a created financial account associated with a payment facilitator while using rules and/or instructions to carry out the steps recited - storing, receiving (collecting), comparing, transmitting, processing data and/or information associated with a financial (e.g., payment) transaction using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 30 recites substantially the same limitations as claim 21 above and is ineligible for the same reasons. The subject matter of claim 30 corresponds to the subject matter of claim 21 in terms of a computer readable medium (e.g., manufacture). Therefore the reasoning provided for claim 21 applies to claim 30 accordingly.

Independent claim 39 recites substantially the same limitations as claim 21 above and is ineligible for the same reasons. The subject matter of claim 39 corresponds to the subject matter of claim 21 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 21 applies to claim 39 accordingly.

Dependent claims 22-29, 31-38, and 40, add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Conclusion

Claims 21-40 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692